DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II (method/process of use), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/31/2021.
Applicant’s election without traverse of Claims 1-14 of Invention I (patient support device) in the reply filed on 1/31/2021 is acknowledged.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 has a spelling mistake: ‘tiling a portion’ should be ‘tilting a portion’
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaiser (US 20180161198).
In regards to Claim 1, Gaiser teaches: A patient support device (10-Fig. 1 and Para 0064) for an x-ray device for use during an examination of a patient (Para 0010/0098), the patient support device comprising: a patient couch (10) comprising a first x-ray-transparent material (Para 0010 – ‘fluid and the flow layer are radio transparent’) disposed in an at least partially flexible covering made from a second x-ray-transparent material (Para 0098 – ‘x-ray transparent surface’ and Claim 20 – ‘fluid and flow layer of the heated segment are X-ray transparent’); and at least one support bearing the patient couch (170/172); wherein the first material includes a stable state and a deformable state that are linked by reversible phase transitions (Para 0012 – ‘fluid provided for flow through the flow layer is preferably gas, or a liquid’); wherein the patient support device further comprises at least one induction device configured to induce at least one of the phase transitions of the first x-ray-transparent material between the states by applying, removing, or applying and removing energy (Para 0014 – ‘flow layer has at least one entry region for introducing fluid heated by the heating element into the flow layer’).  
In regards to Claim 2, Gaiser teaches: The patient support device of claim 1, wherein the stable state and a deformable state are at least a partially liquid or gaseous state (Para 0012 – ‘fluid provided for flow through the flow layer is preferably gas, or a liquid’).  
In regards to Claim 3, Gaiser teaches:
In regards to Claim 4, Gaiser teaches: The patient support device of claim 1, wherein the first x-ray-transparent material in the deformable state is viscous and comprises at least one of water, a latent heat storage material, or a foam (Para 0012-0013 and Para 0019).  
In regards to Claim 6, Gaiser teaches: The patient support device of claim 4, wherein the second x-ray-transparent material (Para 0013 – flow layer) comprises at least one plastic or is a plastic (Para 0013 – polyurethane).  
In regards to Claim 7, Gaiser teaches: The patient support device of claim 1, wherein the first x-ray-transparent material and the second x-ray-transparent material include the same attenuation properties for x-ray radiation (Para 0010 – ‘fluid and the flow layer are radio transparent and do not appear in patient imaging procedures’).  
In regards to Claim 8, Gaiser teaches: The patient support device of claim 1, wherein the second x-ray-transparent material is at least one of configured elastically to compensate for a change in volume occurring in one of the phase transitions (Para 0011 – ‘elastic deformability of the flow layer..’) or for promoting a uniform distribution of a material strength of the first x-ray-transparent material (Para 0011 – ‘flow rate of fluid created through the flow layer, are preferably adjustable), comprises at least one web (Para 0027 – ‘third bearing area.... star/ring-shaped or spur lines’ and Para 0030 – ‘flow space having a shape other than a channel shape’) embodied for form stabilization and having through openings (Para 0014 – entry region(s)/feed opening(s) and exit opening(s) for the flow path of fluid) for the first x-ray-transparent material, or is only flexible at target hinge points.  
In regards to Claim 9, Gaiser teaches: The patient support device of claim 1, wherein the at least one induction device (Para 0014 – ‘heating element’) is configured to produce [[the]] an application, a removal of energy, or the application and the removal of energy by at least one of heat, cold, or electrical current (Para 0031 – ‘Heat leaves the liquid to warm a patient bearing   
In regards to Claim 10, Gaiser teaches:  The patient support device of claim 1, further comprising: a preparation device (10) for the patient couch (Para 0064 – Fig. 1), the preparation device comprising at least one contact surface for the patient couch (Fig. 1 – 2/14/16/18/20/22); and at least one adjusting device acting on the contact surface (Para 0064 – ‘segments which are adjustable’).  
In regards to Claim 11, Gaiser teaches: The patient support device of claim 10, wherein the at least one of the at least one adjusting device (Para 0064 – ‘segments which are adjustable’) is a hinge for tiling a portion of the contact surface against an adjacent portion of the contact surface (Para 0064 – ‘heated bearing area segments can be deployed in various shapes, positions, and arrangements’).  
In regards to Claim 12, Gaiser teaches: The patient support device of claim 11, wherein the preparation device is an operating table or a frame (Para 0064 – Fig. 1).  
In regards to Claim 13, Gaiser teaches: The patient support device of claim 1, wherein in [[the]] a leg area (20/22 – Fig.1/2), the patient couch comprises a cut running in [[the]] a longitudinal direction for independently positioning the bearing surface for both legs of a patient in the deformable state (Fig. 17- Z1 and Para 0087).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gaiser (US 20180161198) in view of Kumar.
In regards to Claim 5, Gaiser teaches: The patient support device of claim 4, wherein the latent heat storage material (Para 0019 – ‘latent heat storage’), but does not teach, sodium acetate trihydrate. Kumar teaches: heat packs with phase change materials (PCMs) such as latent heat being used in medical applications (Page 1). The use of the PCM, sodium acetate trihydrate, was used in the design as it is a reusable PCM thermal device for warming the body during therapeutic applications (Page 2).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporate the latent heat phase change material of sodium acetate trihydrate of Kumar to the latent heat storage layer as it is a super saturated solution that has medical applications with its ability to handle a wide range of temperatures. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gaiser (US 20180161198) in view of Herrmann (US 5395299).
In regards to Claim 14, Gaiser teaches: The patient support device of claim 1, wherein the support (170/172) configured as at least one pillar (172). Gaiser does not teach: the pillar may be adjustable at least in terms of its height.  Hermann teaches: a therapy apparatus with an 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated an x-ray apparatus with adjustable pillar/column(s) of Hermann to the patient support device of Gaiser as imaging devices are known to be adjustable in height for serving the purpose of a wide range of users.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/18/2021